Name: 2013/764/EU: Commission Implementing Decision of 13Ã December 2013 concerning animal health control measures relating to classical swine fever in certain Member States (notified under document C(2013) 8667) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  Europe;  animal product;  agricultural activity;  trade policy;  agricultural policy;  tariff policy;  international trade;  regions of EU Member States
 Date Published: 2013-12-17

 17.12.2013 EN Official Journal of the European Union L 338/102 COMMISSION IMPLEMENTING DECISION of 13 December 2013 concerning animal health control measures relating to classical swine fever in certain Member States (notified under document C(2013) 8667) (Text with EEA relevance) (2013/764/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Council Directive 2001/89/EC (3) introduces minimum Union measures for the control of classical swine fever, including the measures to be taken in the event of an outbreak of that disease. Those measures include plans by Member States for the eradication of classical swine fever from a feral pig population and the emergency vaccination of feral pigs under certain conditions. (2) The measures provided for in Directive 2001/89/EC have been implemented by Commission Decision 2008/855/EC (4) that was adopted in response to the occurrence of classical swine fever in certain Member States. That Decision establishes disease control measures concerning classical swine fever in areas of those Member States where that disease is present in feral pigs in order to prevent the spread of the disease to other areas of the Union. The Member States or areas thereof concerned by those measures are set out in the Annex to that Decision. (3) Decision 2008/855/EC has been amended several times in response to the evolving classical swine fever epidemiological situation in the Union. In recent years the disease situation has improved significantly in the Union and now few areas with specific problems related to specific common risks for classical swine fever can be identified. (4) It is appropriate that one list sets out the areas of the Member States where the epidemiological situation of classical swine fever is generally favourable in pig holdings and the situation is also improving in the feral pig population. (5) In terms of risk and as a general rule, since the movement of live pigs and their semen, ova and embryos from infected areas or areas with an uncertain epidemiological situation poses higher risks than the movement of fresh pigmeat, and meat preparations and meat products consisting of, or containing meat of pigs, movement of live pigs and their semen, ova and embryos from the listed areas should be prohibited. However, it is appropriate to provide for the conditions under which, by way of derogation, live pigs could be dispatched to slaughterhouses or to holdings located outside the listed areas in the same Member State. (6) In addition, it is appropriate, in order to prevent the spread of classical swine fever to other areas of the Union, to provide that the dispatch of fresh pigmeat, and meat preparations and meat products consisting of, or containing meat of pigs kept in holdings located in the listed areas is subject to certain conditions. In particular, those pigmeat, meat preparations and products that either do not come from pigs kept in holdings that meet certain additional conditions concerning classical swine fever prevention or are not treated in a way that eliminates the classical swine fever risk in accordance with Article 4 of Council Directive 2002/99/EC (5) should be obtained, handled, transported and stored separately, or at different times, from products which do not fulfil the same conditions and then marked with special marks which cannot be confused with the identification mark provided for in Regulation (EC) No 853/2004 of the European Parliament and of the Council (6) and the health mark for fresh pigmeat provided for in Regulation (EC) No 854/2004 of the European Parliament and of the Council (7). (7) In accordance with Article 5 of Directive 2002/99/EC, certain certification requirements should also be laid down for the dispatch of pigmeat, and meat preparations and meat products consisting of, or containing meat of pigs kept in holdings located in the listed areas that were treated in accordance with Article 4 of Directive 2002/99/EC. (8) Decision 2008/855/EC has been amended several times. Therefore it is appropriate to repeal that Decision and replace it by this Decision. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope This Decision lays down certain control measures in relation to classical swine fever to be applied in the Member States or areas thereof as set out in the Annex (the Member States concerned). It shall apply without prejudice to the plans for the eradication of classical swine fever and plans for the emergency vaccination against that disease approved by the Commission in accordance with Directive 2001/89/EC. Article 2 Prohibition on the dispatch of live pigs from the areas listed in the Annex to other Member States 1. The Member State concerned shall ensure that no live pigs from the areas listed in the Annex are dispatched to other Member States or to other areas in the territory of the same Member State outside those listed in the Annex. 2. By way of derogation from paragraph 1, the Member States concerned may authorise the dispatch of live pigs from holdings located within the areas listed in the Annex to other areas in the territory of the same Member State, provided that the overall classical swine fever situation in the areas listed in the Annex is favourable and: (a) the pigs are moved directly to a slaughterhouse for the purpose of immediate slaughter; or (b) the pigs were kept in holdings that comply with the conditions laid down in point (a) of Article 4. Article 3 Prohibition on the dispatch of consignments of porcine semen and ova and embryos of swine from the areas listed in the Annex to other Member States The Member States concerned shall ensure that no consignments of the following are dispatched from their territory to other Member States: (a) porcine semen, unless the semen originates from pigs kept at an approved collection centre as referred to in Article 3(a) of Council Directive 90/429/EEC (8) and situated outside the areas listed in the Annex to this Decision; (b) ova and embryos of swine, unless the ova and embryos originate from swine kept in holdings situated outside the areas listed in the Annex. Article 4 Dispatch of fresh pigmeat and of certain meat preparations and meat products from areas listed in the Annex The Member States concerned shall ensure that consignments of fresh pigmeat, meat preparations and meat products consisting of, or containing pigmeat from pigs kept in holdings located in the areas listed in the Annex, are dispatched to other Member States only if: either (a) the pigs in question were kept in holdings where:  no evidence of classical swine fever has been recorded in the previous 12 months in the holding in question and the holding is located outside a protection zone or a surveillance zone established in accordance with Directive 2001/89/EC;  the pigs have been resident for at least 90 days on the holding and no live pigs have been introduced into the holding during the 30-day period immediately prior to the date of dispatch to the slaughterhouse;  the holding implements a bio-security plan approved by the competent authority;  the holding has been subjected at least twice a year to inspections by the competent authority, which must: (i) follow the guidelines set out in Chapter III of the Annex to Commission Decision 2002/106/EC (9); (ii) include a clinical examination in accordance with the checking and sampling procedures set out in Part A of Chapter IV of the Annex to Decision 2002/106/EC; (iii) check the effective application of the measures provided for in the second indent and in the fourth to seventh indents of Article 15(2)(b) of Directive 2001/89/EC; and  the holding is subject to a classical swine fever surveillance plan implemented by the competent authority in accordance with the sampling procedures laid down in point F.2 of Chapter IV of the Annex to Decision 2002/106/EC and laboratory testing with negative results at least three months prior to movement to the slaughterhouse; or  the holding is subject to a classical swine fever surveillance plan implemented by the competent authority in accordance with the sampling procedures laid down in point F.2 of Chapter IV of the Annex to Decision 2002/106/EC and laboratory testing with negative results at least one year prior to movement to the slaughterhouse and before authorisation was given to dispatch the pigs to a slaughterhouse, a clinical examination for classical swine fever had been carried out by an official veterinarian in accordance with the checking and sampling procedures laid down in points 1 and 3 of Part D of Chapter IV of the Annex to Decision 2002/106/EC; or (b) the pigmeat, meat preparations and products in question:  are produced and processed in accordance with Article 4(1) of Directive 2002/99/EC;  are subjected to the veterinary certification in accordance with Article 5 of Directive 2002/99/EC;  are accompanied by the appropriate intra-Union trade health certificate as laid down by Commission Regulation (EC) No 599/2004 (10) of which Part II of the certificate shall be completed by the following sentence: Product in accordance with Commission Implementing Decision 2013/764/EU of 13 December 2013 concerning animal health control measures relating to classical swine fever in certain Member States. Article 5 Special health marks and certification requirements for fresh pigmeat, meat preparations and meat products consisting of, or containing pigmeat other than those in in Article 4 The Member States concerned shall ensure that the fresh pigmeat, meat preparations and meat products consisting of, or containing pigmeat other than those in Article 4 shall be marked with a special health mark that cannot be oval and cannot be confused with: (a) the identification mark for meat preparations and meat products consisting of, or containing pigmeat, provided for in Section I of Annex II to Regulation (EC) No 853/2004; and (b) the health mark for fresh pigmeat provided for in Chapter III of Section I of Annex I to Regulation (EC) No 854/2004. Article 6 Requirements concerning holdings and transport vehicles in the areas listed in the Annex The Member States concerned shall ensure that: (a) the provisions laid down in the second and the fourth to seventh indents of Article 15(2)(b) of Directive 2001/89/EC are applied in the pig holdings located within the areas listed in the Annex to this Decision; (b) vehicles which have been used for the transport of pigs kept in holdings located within the areas listed in the Annex are cleansed and disinfected immediately following each operation and the transporter provides proof of such cleansing and disinfection. Article 7 Information requirements of the Member States concerned The Member States concerned shall inform the Commission and the Member States, in the framework of the Standing Committee on the Food Chain and Animal Health, of the results of the surveillance for classical swine fever carried out in the areas listed in the Annex, as provided for in the plans for the eradication of classical swine fever or in emergency vaccination plans against that disease approved by the Commission and referred to in the second paragraph of Article 1. Article 8 Compliance The Member States shall amend the measures they apply to trade so that they comply with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 9 Repeal Decision 2008/855/EC is repealed. Article 10 Applicability This Decision shall apply until 31 December 2017. Article 11 Addressees This Decision is addressed to the Member States. Done at Brussels, 13 December 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (OJ L 316, 1.12.2001, p. 5). (4) Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (OJ L 302, 13.11.2008, p. 19). (5) Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (OJ L 18, 23.1.2003, p. 11). (6) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). (7) Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (OJ L 139, 30.4.2004, p. 206). (8) Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (OJ L 224, 18.8.1990, p. 62). (9) Commission Decision 2002/106/EC of 1 February 2002 approving a Diagnostic Manual establishing diagnostic procedures, sampling methods and criteria for evaluation of the laboratory tests for the confirmation of classical swine fever (OJ L 39, 9.2.2002, p. 71). (10) Commission Regulation (EC) No 599/2004 of 30 March 2004 concerning the adoption of a harmonized model certificate and inspection report linked to intra-Community trade in animals and products of animal origin (OJ L 94, 31.3.2004, p. 44). ANNEX 1. Bulgaria The whole territory of Bulgaria. 2. Croatia The territory of the counties of Karlovac, Sisak-Moslavina, Slavonski Brod-Posavina and Vukovar-Srijem. 3. Latvia In the novads of AlÃ «ksnes the pagasti of Pededzes and Liepnas. In the novads of RÃ zeknes the pagasti of PuÃ ¡as, MÃ koÃ kalna and Kaunatas. In the novads of Daugavpils the pagasti of Dubnas, ViÃ ¡Ã ·u, AmbeÃ ¼u, BiÃ ·ernieku, MaÃ ¼inovas, Naujenes, Tabores, Vecsalienas, Salienas, Skrudalienas, Demenes and Laucesas. In the novads of Balvu the pagasti of VÃ «ksnas, KubuÃ ¼u, Balvu, BÃ rzkalnes, Lazdulejas, BrieÃ ¾uciema, VectilÃ ¾as, TilÃ ¾as, KriÃ ¡jÃ Ã u and BÃ rzpils. In the novads of RugÃ ju the pagasti of RugÃ ju and Lazdukalna. In the novads of ViÃ ¼akas the pagasti of Ã ½iguru, Vecumu, Kupravas, SusÃ ju, MedÃ evas and Ã Ã ·ilbÃ nu. In the novads of Baltinavas the pagasts of Baltinavas. In the novads of KÃ rsavas the pagasti of Salnavas, Malnavas, GoliÃ ¡evas, MÃ rdzenes and MeÃ ¾vidu. In the novads of Ciblas the pagasti of PuÃ ¡mucovas, LÃ «dumnieku, Ciblas, Zvirgzdenes and Blontu. In the novads of Ludzas the pagasti of Ã ukÃ ¡u, BriÃ £u, Isnaudas, Nirzas, Pildas, RundÃ nu and Istras. In the novads of Zilupes the pagasti of ZaÃ ¼esjes, Lauderu and Pasienes. In the novads of Dagdas the pagasti of AndzeÃ ¼u, Ezernieku, Ã Ã ·aunes, SvariÃ u, BÃ rziÃ u, Ã ¶epovas, AsÃ «nes, Dagdas, Konstantinovas and Andrupenes. In the novads of Aglonas the pagasti of KastuÃ ¼inas, GrÃ veru, Ã Ã ·eltovas and Aglonas. In the novads of KrÃ slavas the pagasti of Aulejas, KombuÃ ¼u, Skaistas, RobeÃ ¾nieku, Indras, Piedrujas, KalnieÃ ¡u, KrÃ slavas, Kaplavas, Ã ªdrÃ «Ã ¡u and Izvaltas. 4. Romania The whole territory of Romania.